Citation Nr: 0011724	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-39 933	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
October 1952.

This appeal stems from an April 1996 rating decision of the 
RO that determined the veteran was not entitled to VA 
outpatient dental treatment.

In his June 1996 notice of disagreement, filed on a VA Form 
9, the veteran requested a Travel Board hearing before the 
Board of Veterans' Appeals (Board).  In his actual appeal, 
however, received in August 1996, he expressly stated he did 
not wish to have a hearing before the Board.  The Board finds 
that this is an effective, written withdrawal of his earlier 
request for a hearing.  38 C.F.R. § 20.704(e) (1999).

The Board remanded this case for the RO to address 
specifically the veteran's theory that he was entitled to 
"Class III" dental treatment, and to obtain a pertinent 
medical opinion.  The necessary development has been 
completed, and this case is now ready for appellate review.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for VA outpatient dental treatment is plausible.


CONCLUSION OF LAW

A well-grounded claim of entitlement to VA outpatient dental 
treatment has not been presented.  38 U.S.C.A. §§ 1712, 5107 
(West 1991); 38 C.F.R. § 17.161 (1999); (formerly 38 C.F.R. 
§ 17.123).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail.  In such a case, 
there is no duty to assist him further in the development of 
such claim because such additional development would be 
futile.  38 U.S.C.A. § 5107.  As will be explained below, we 
find that the veteran's claim is not well grounded.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The veteran has been service-connected for a duodenal ulcer, 
rated as 10 percent disabling, since 1954.

The veteran reportedly has been receiving VA dental treatment 
for many years, and again reapplied for such treatment in 
March 1996.  He asserts that his dental disability would 
aggravate his duodenal ulcer, if he is not provided dental 
treatment.  This is his theory of entitlement to the benefit 
known as "Class III" VA dental treatment.  He does not 
claim any other basis for VA dental treatment, nor does the 
record support another avenue of recovery.

Class III (commonly known as "adjunct") outpatient dental 
treatment by the VA is a category of treatment is provided 
for dental conditions which have been professionally 
determined to be aggravating a service-connected disability; 
in such instances, VA dental treatment will be authorized for 
only those conditions which, in sound professional judgment, 
are having a direct and material detrimental effect on a 
service-connected condition.  38 U.S.C.A. § 1712 (a)(1)(D); 
38 C.F.R. § 17.161(g).

Associated with the claims file are the service medical 
records, as well as VA outpatient dental treatment records 
from May 1989 to December 1995 and VA medical records from 
October 1989 to May 1996.

In December 1999, in accordance with the Board's remand, a VA 
physician proffered an opinion after review of the medical 
records in this case.  He noted the veteran's contention that 
dental treatment would be required to prevent symptoms 
associated with the duodenal ulcer.  The physician stated 
that there is no medical evidence to support that 
association.

Thus, there is no medical evidence showing any relationship 
between the veteran's service-connected duodenal ulcer and 
any dental condition.  The veteran is not qualified, as a 
layperson to proffer such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); compare 38 C.F.R. § 3.310 (regarding 
secondary service connection) and Reiber v. Brown, 7 Vet. 
App. 513, 516 (1995) (regarding secondary service connection, 
and the requirements of well groundedness).  The veteran's 
assertion, such as in his July 1996 statement, that a 
physician may have previously informed him of such an 
association, are not reflected in the medical records.  
Moreover, he seems uncertain as to which physician may have 
purportedly told him this.  His contention of what a 
physician may have told him are insufficient to render this 
claim well grounded, despite the general presumption of 
credibility at the well-groundedness stage.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see King v. Brown, 5 Vet. App. 
19, 21 (1993).  Moreover, the Board does not find, based upon 
the record, that any duty under 38 U.S.C.A. § 5103 has been 
triggered in this case to obtain any additional records.

Although the Board has considered and disposed of the 
veteran's claim on a different ground, apparently, than the 
agency of original jurisdiction, the veteran has not been 
prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the agency of 
original jurisdiction accorded the claim greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
supra, would not result in a determination favorable to the 
veteran.  VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Since the issue in this case is not held to be well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).

Finally, the Board notes that each episode of Class III 
outpatient dental treatment requires a new medical 
determination (i.e. Class III entitlement is not perpetual), 
and the Board offers no opinion as to whether the veteran 
might qualify for Class III treatment in the future.


ORDER

The application for Class III VA outpatient dental treatment 
is denied.




		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 


